Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”), is made and entered into as of
the      day of             , 200  , between ForeFront Holdings, Inc., a Florida
corporation (the “Company”), and                                          (the
“Indemnitee”).

Recitals

 

  A. The Company desires to retain the services of the Indemnitee as
                                        , [and a Director] of the Company.

 

  B. As a condition to the Indemnitee’s agreement to serve the Company as such,
the Indemnitee requires that he be indemnified from liability to the fullest
extent permitted by law.

 

  C. The Company is willing to indemnify the Indemnitee to the fullest extent
permitted by law in order to retain the services of the Indemnitee.

Agreement

NOW, THEREFORE, for and in consideration of the mutual premises and covenants
contained herein, the Company and the Indemnitee agree as follows:

Section 1. MANDATORY INDEMNIFICATION IN PROCEEDINGS OTHER THAN THOSE BY OR IN
THE RIGHT OF THE COMPANY. Subject to Section 4 hereof, the Company shall
indemnify and hold harmless the Indemnitee from and against any and all claims,
damages, expenses (including attorneys’ fees), judgments, penalties, fines
(including excise taxes assessed with respect to an employee benefit plan),
amounts paid in settlement and all other liabilities actually and reasonably
incurred or paid by him in connection with the investigation, defense,
prosecution, settlement or appeal of any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative,
investigative or otherwise (other than an action by or in the right of the
Company) and to which the Indemnitee was or is a party or is threatened to be
made a party by reason of the fact that the Indemnitee is or was an officer,
director, shareholder, employee or agent of the Company, or is or was serving at
the request of the Company as an officer, director, partner, trustee, employee
or agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, or by reason of anything done or not done by
the Indemnitee in any such capacity or capacities, either prior to or after the
execution of this Agreement, provided that the Indemnitee acted in good faith
and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful. In
addition, the Company shall indemnify and hold harmless the Indemnitee from and
against any and all federal, state, local or foreign taxes imposed on any
director or officer as a result of the actual or deemed receipt of any payments
under this Agreement.

Section 2. MANDATORY INDEMNIFICATION IN PROCEEDINGS BY OR IN THE RIGHT OF THE
COMPANY. Subject to Section 4 hereof, the Company shall indemnify and hold
harmless the Indemnitee from and against any and all expenses (including
attorneys’ fees) and amounts paid in settlement actually and reasonably incurred
or paid by him in connection with the investigation, defense, prosecution,
settlement or appeal of any threatened, pending or completed action, suit or
proceeding by or in the right of the Company to procure a judgment in its favor,
whether civil, criminal, administrative, investigative or otherwise, and to
which the Indemnitee was or is a party or is threatened to be made a party by
reason of the fact that the Indemnitee is or was an officer, director,
shareholder, employee or agent of the Company, or is or was serving at the
request of the Company as an officer, director, partner, trustee, employee or
agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, or by reason of anything done or not done by
the Indemnitee in any such capacity or capacities, either prior to or after the



--------------------------------------------------------------------------------

execution of this Agreement, provided that (i) the Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company, and (ii) no indemnification shall be made under this
Section 2 in respect of any claim, issue or matter as to which the Indemnitee
shall have been adjudged to be liable to the Company for misconduct in the
performance of his duty to the Company unless and only to the extent that the
court in which such action, suit or proceeding was brought (or any other court
of competent jurisdiction) shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, the
Indemnitee is fairly and reasonably entitled to indemnity for such expenses
which such court shall deem proper. In addition, the Company shall indemnify and
hold harmless the Indemnitee from and against any and all federal, state, local
or foreign taxes imposed on any director or officer as a result of the actual or
deemed receipt of any payments under this Agreement.

Section 3. REIMBURSEMENT OF EXPENSES FOLLOWING ADJUDICATION OF NEGLIGENCE. The
Company shall reimburse the Indemnitee for any expenses (including attorneys’
fees) and amounts paid in settlement actually and reasonably incurred or paid by
him in connection with the investigation, defense, settlement or appeal of any
action or suit described in Section 2 hereof that results in an adjudication
that the Indemnitee was liable for negligence, gross negligence or recklessness
(but not willful misconduct) in the performance of his duty to the Company;
provided, however, that the Indemnitee acted in good faith and in a manner he
believed to be in the best interests of the Company.

Section 4. AUTHORIZATION OF INDEMNIFICATION. Any indemnification under Sections
1 and 2 hereof (unless ordered by a court) and any reimbursement made under
Section 3 hereof shall be made by the Company only as authorized in the specific
case upon a determination (the “Determination”) that indemnification or
reimbursement of the Indemnitee is proper in the circumstances because the
Indemnitee has met the applicable standard of conduct set forth in Section 1, 2
or 3 hereof, as the case may be. Subject to Sections 5.6, 5.7, 5.8 and 8 of this
Agreement, the Determination shall be made in the following order of preference:

(a) first, by the Company’s Board of Directors (the “Board”) by majority vote or
consent of a quorum consisting of directors (“Disinterested Directors”) who are
not, at the time of the Determination, named parties to such action, suit or
proceeding; or

(b) next, if such a quorum of Disinterested Directors cannot be obtained, by
majority vote or consent of a committee duly designated by the Board (in which
designation all directors, whether or not Disinterested Directors, may
participate) consisting solely of two or more Disinterested Directors; or

(c) next, if such a committee cannot be designated, by any independent legal
counsel (who may be any outside counsel regularly employed by the Company); or

(d) next, if such legal counsel determination cannot be obtained, by vote or
consent of the holders of a majority of the Company’s Common Stock that are
represented in person or by proxy at a meeting called for such purpose.

4.1 No Presumptions. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that the Indemnitee
did not act in good faith and in a manner that he reasonably believed to be in
or not opposed to the best interests of the Company, and with respect to any
criminal action or proceeding, had reasonable cause to believe that his conduct
was unlawful.

4.2 Benefit Plan Conduct. The Indemnitee’s conduct with respect to an employee
benefit plan for a purpose he reasonably believed to be in the interests of the
participants in and beneficiaries of the plan shall be deemed to be conduct that
the Indemnitee reasonably believed to be not opposed to the best interests of
the Company.



--------------------------------------------------------------------------------

4.3 Reliance as Safe Harbor. For purposes of any Determination hereunder, the
Indemnitee shall be deemed to have acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal action or proceeding, to have had no
reasonable cause to believe his conduct was unlawful, if his action is based on
(i) the records or books of account of the Company or another enterprise,
including financial statements, (ii) information supplied to him by the officers
of the Company or another enterprise in the course of their duties, (iii) the
advice of legal counsel for the Company or another enterprise, or
(iv) information or records given or reports made to the Company or another
enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Company or another enterprise.
The term “another enterprise” as used in this Section 4.3 shall mean any other
corporation or any partnership, joint venture, trust, employee benefit plan or
other enterprise of which the Indemnitee is or was serving at the request of the
Company as an officer, director, partner, trustee, employee or agent. The
provisions of this Section 4.3 shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the Indemnitee may be deemed to have
met the applicable standard of conduct set forth in Sections 1, 2 or 3 hereof,
as the case may be.

4.4 Success on Merits or Otherwise. Notwithstanding any other provision of this
Agreement, to the extent that the Indemnitee has been successful on the merits
or otherwise in defense of any action, suit or proceeding described in Section 1
or 2 hereof, or in defense of any claim, issue or matter therein, he shall be
indemnified against expenses (including attorneys’ fees) actually and reasonably
incurred by him in connection with the investigation, defense, settlement or
appeal thereof. For purposes of this Section 4.4, the term “successful on the
merits or otherwise” shall include, but not be limited to, (i) any termination,
withdrawal or dismissal (with or without prejudice) of any claim, action, suit
or proceeding against the Indemnitee without any express finding of liability or
guilt against him, (ii) the expiration of 120 days after the making of any claim
or threat of an action, suit or proceeding without the institution of the same
and without any promise or payment made to induce a settlement, or (iii) the
settlement of any action, suit or proceeding under Section 1, 2 or 3 hereof
pursuant to which the Indemnitee pays less than $25,000.

4.5 Partial Indemnification or Reimbursement. If the Indemnitee is entitled
under any provision of this Agreement to indemnification and/or reimbursement by
the Company for some or a portion of the claims, damages, expenses (including
attorneys’ fees), judgments, fines or amounts paid in settlement by the
Indemnitee in connection with the investigation, defense, settlement or appeal
of any action specified in Section 1, 2 or 3 hereof, but not, however, for the
total amount thereof, the Company shall nevertheless indemnify and/or reimburse
the Indemnitee for the portion thereof to which the Indemnitee is entitled. The
party or parties making the Determination shall determine the portion (if less
than all) of such claims, damages, expenses (including attorneys’ fees),
judgments, fines or amounts paid in settlement for which the Indemnitee is
entitled to indemnification and/or reimbursement under this Agreement.

4.6 Limitations on Indemnification. No indemnification pursuant to Section 1 or
2 hereof shall be paid by the Company if a judgment (after exhaustion of all
appeals) or other final adjudication determines that the Indemnitee’s actions,
or omissions to act, were material to the cause of action so adjudicated and
constitute:

(a) a violation of criminal law, unless the Indemnitee had reasonable cause to
believe his conduct was lawful or had no reasonable cause to believe his conduct
was unlawful;

(b) a transaction from which the Indemnitee derived an improper personal benefit
within the meaning of Section 607.0850(7) of the Florida Business Corporation
Act (the “FBCA”);

(c) in the event that the Indemnitee is a director of the Company, a
circumstance under which the liability provisions of Section 607.0834 of the
FBCA are applicable; or



--------------------------------------------------------------------------------

(d) willful misconduct or conscious disregard for the best interests of the
Company in a proceeding by or in the right of the Company to procure a judgment
in its favor or in a proceeding by or in the right of a shareholder of the
Company.

Section 5. PROCEDURES FOR DETERMINATION OF WHETHER STANDARDS HAVE BEEN
SATISFIED.

5.1 Costs. All costs of making the Determination required by Section 4 hereof
shall be borne solely by the Company, including, but not limited to, the costs
of legal counsel, proxy solicitations and judicial determinations. The Company
shall also be solely responsible for paying (i) all reasonable expenses incurred
by the Indemnitee to enforce this Agreement, including, but not limited to, the
costs incurred by the Indemnitee to obtain court-ordered indemnification
pursuant to Section 8 hereof, regardless of the outcome of any such application
or proceeding, and (ii) all costs of defending any suits or proceedings
challenging payments to the Indemnitee under this Agreement.

5.2 Timing of the Determination. The Company shall use its best efforts to make
the Determination contemplated by Section 4 hereof promptly. In addition, the
Company agrees:

(a) if the Determination is to be made by the Board or a committee thereof, such
Determination shall be made not later than 30 days after a written request for a
Determination (a “Request”) is delivered to the Company by the Indemnitee;

(b) if the Determination is to be made by independent legal counsel, such
Determination shall be made not later than 45 days after a Request is delivered
to the Company by the Indemnitee; and

(c) if the Determination is to be made by the shareholders of the Company, such
Determination shall be made not later than 90 days after a Request is delivered
to the Company by the Indemnitee.

The failure to make a Determination within the above-specified time period shall
constitute a Determination approving full indemnification or reimbursement of
the Indemnitee. Notwithstanding anything herein to the contrary, a Determination
may be made in advance of (i) the Indemnitee’s payment (or incurring) of
expenses with respect to which indemnification or reimbursement is sought,
and/or (ii) final disposition of the action, suit or proceeding with respect to
which indemnification or reimbursement is sought.

5.3 Reasonableness of Expenses. The evaluation and finding as to the
reasonableness of expenses incurred by the Indemnitee for purposes of this
Agreement shall be made (in the following order of preference) within 30 days
after the Indemnitee’s delivery to the Company of a Request that includes a
reasonable accounting of expenses incurred:

(a) first, by the Board by majority vote or consent of a quorum consisting of
Disinterested Directors; or

(b) next, if such a quorum cannot be obtained, by majority vote or consent of a
committee duly designated by the Board (in which designation all directors,
whether or not Disinterested Directors, may participate), consisting solely of
two or more Disinterested Directors; or

(c) next, if such a committee cannot be designated, by any independent legal
counsel (who may be any outside counsel regularly employed by the Company);

provided, however, that if a determination as to reasonableness of expenses is
not made under any of the foregoing subsections (a), (b) and (c), such
determination shall be made, not later than 90 days after the Indemnitee’s
delivery of such Request, by vote or consent of the holders of a majority of the
Company’s Common Stock that are represented in person or by proxy at a meeting
called for such purpose.



--------------------------------------------------------------------------------

All expenses shall be considered reasonable for purposes of this Agreement if
the finding contemplated by this Section 5.3 is not made within the prescribed
time. The finding required by this Section 5.3 may be made in advance of the
payment (or incurring) of the expenses for which indemnification or
reimbursement is sought.

5.4 Payment of Indemnified Amount. Immediately following a Determination that
the Indemnitee has met the applicable standard of conduct set forth in
Section 1, 2 or 3 hereof, as the case may be, and the finding of reasonableness
of expenses contemplated by Section 5.3 hereof, or the passage of time
prescribed for making such determination(s), the Company shall pay to the
Indemnitee in cash the amount to which the Indemnitee is entitled to be
indemnified and/or reimbursed, as the case may be, without further authorization
or action by the Board; provided, however, that the expenses for which
indemnification or reimbursement is sought have actually been incurred by the
Indemnitee.

5.5 Shareholder Vote on Determination. Notwithstanding the provisions of
Section 607.0850 of the FBCA, the Indemnitee and any other shareholder who is a
party to the proceeding for which indemnification or reimbursement is sought
shall be entitled to vote on any Determination to be made by the Company’s
shareholders, including a Determination made pursuant to Section 5.7 hereof. In
addition, in connection with each meeting at which a shareholder Determination
will be made, the Company shall solicit proxies that expressly include a
proposal to indemnify or reimburse the Indemnitee. Any Company proxy statement
relating to a proposal to indemnify or reimburse the Indemnitee shall not
include a recommendation against indemnification or reimbursement.

5.6 Selection of Independent Legal Counsel. If the Determination required under
Section 4 is to be made by independent legal counsel, such counsel shall be
selected by the Indemnitee with the approval of the Board, which approval shall
not be unreasonably withheld. The fees and expenses incurred by counsel in
making any Determination (including Determinations pursuant to Section 5.8
hereof) shall be borne solely by the Company regardless of the results of any
Determination and, if requested by counsel, the Company shall give such counsel
an appropriate written agreement with respect to the payment of their fees and
expenses and such other matters as may be reasonably requested by counsel.

5.7 Right of Indemnitee to Appeal an Adverse Determination by Board. If a
Determination is made by the Board or a committee thereof that the Indemnitee
did not meet the applicable standard of conduct set forth in Section 1, 2 or 3
hereof, upon the written request of the Indemnitee and the Indemnitee’s delivery
of $500 to the Company, the Company shall cause a new Determination to be made
by the Company’s shareholders at the next regular or special meeting of
shareholders. Subject to Section 8 hereof, such Determination by the Company’s
shareholders shall be binding and conclusive for all purposes of this Agreement.

5.8 Right of Indemnitee To Select Forum For Determination. If, at any time
subsequent to the date of this Agreement, “Continuing Directors” do not
constitute a majority of the members of the Board, or there is otherwise a
change in control of the Company (as defined below), then upon the request of
the Indemnitee, the Company shall cause the Determination required by Section 4
hereof to be made by independent legal counsel selected by the Indemnitee and
approved by the Board (which approval shall not be unreasonably withheld), which
counsel shall be deemed to satisfy the requirements of clause (3) of Section 4
hereof. If none of the legal counsel selected by the Indemnitee are willing
and/or able to make the Determination, then the Company shall cause the
Determination to be made by a majority vote or consent of a Board committee
consisting solely of Continuing Directors. For purposes of this Agreement, a
“Continuing Director” means either a member of the Board at the date of this
Agreement or a person nominated to serve as a member of the Board by a majority
of the then Continuing Directors.



--------------------------------------------------------------------------------

For purposes of this Agreement, “Change in Control” shall be deemed to have
occurred if:

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act and the rules and regulations thereunder, other than (a) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company; (b) a corporation owned, directly or indirectly, by the shareholders of
the Company in substantially the same proportions as their ownership of stock of
the Company; or (c) any current beneficial stockholder or group, as defined by
Rule 13d-5 under the Exchange Act, including the heirs, assigns and successors
thereof, of beneficial ownership, within the meaning of Rule 13d-3 under the
Exchange Act, of securities possessing more than 50% of the total combined
voting power of the Company’s outstanding securities; hereafter becomes the
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of securities of the Company representing 20% or more of the total
combined voting power represented by the Company’s then outstanding securities
of the Company which vote generally in the election of directors (“Voting
Securities”);

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

(iii) the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the Voting Securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Securities of the surviving entity) at least 80% of
the total voting power represented by the Voting Securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company, in one transaction or a series of transactions, of all or substantially
all of the Company’s assets.

5.9 Access by Indemnitee to Determination. The Company shall afford to the
Indemnitee and his representatives ample opportunity to present evidence of the
facts upon which the Indemnitee relies for indemnification or reimbursement,
together with other information relating to any requested Determination. The
Company shall also afford the Indemnitee the reasonable opportunity to include
such evidence and information in any Company proxy statement relating to a
shareholder Determination.

5.10 Judicial Determinations in Derivative Suits. In each action or suit
described in Section 2 hereof, the Company shall cause its counsel to use its
best efforts to obtain from the Court in which such action or suit was brought
(i) an express adjudication whether the Indemnitee is liable for negligence or
misconduct in the performance of his duty to the Company, and, if the Indemnitee
is so liable, (ii) a determination whether and to what extent, despite the
adjudication of liability but in view of all the circumstances of the case
(including this Agreement), the Indemnitee is fairly and reasonably entitled to
indemnification.

Section 6. SCOPE OF INDEMNITY. The actions, suits and proceedings described in
Sections 1 and 2 hereof shall include, for purposes of this Agreement, any
actions that involve, directly or indirectly, activities of the Indemnitee both
in his official capacities as a Company director or officer and actions taken in
another capacity while serving as director or officer, including, but not
limited to, actions or proceedings involving (i) compensation paid to the
Indemnitee by the Company, (ii) activities by the Indemnitee on behalf of the
Company, including actions in which the Indemnitee is plaintiff, (iii) actions
alleging a misappropriation of a “corporate opportunity,” (iv) responses to a
takeover attempt or threatened takeover attempt of the Company, (v) transactions
by the Indemnitee in Company securities, and (vi) the Indemnitee’s preparation
for and appearance (or potential appearance) as a witness



--------------------------------------------------------------------------------

in any proceeding relating, directly or indirectly, to the Company. In addition,
the Company agrees that, for purposes of this Agreement, all services performed
by the Indemnitee on behalf of, in connection with or related to any subsidiary
of the Company, any employee benefit plan established for the benefit of
employees of the Company or any subsidiary, any corporation or partnership or
other entity in which the Company or any subsidiary has a 5% ownership interest,
or any other affiliate of the Company, shall be deemed to be at the request of
the Company.

Section 7. ADVANCE FOR EXPENSES.

7.1 Mandatory Advance. To the extent permitted under applicable law, expenses
(including attorneys’ fees, court costs, judgments, fines, amounts paid in
settlement and other payments) incurred by the Indemnitee in investigating,
defending, settling or appealing any action, suit or proceeding described in
Section 1 or 2 hereof shall be paid by the Company in advance of the final
disposition of such action, suit or proceeding. The Company shall promptly pay
the amount of such expenses to the Indemnitee, but in no event later than 10
days following the Indemnitee’s delivery to the Company of a written request for
an advance pursuant to this Section 7, together with a reasonable accounting of
such expenses.

7.2 Undertaking to Repay. The Indemnitee hereby undertakes and agrees to repay
to the Company any advances made pursuant to this Section 7 if and to the extent
that it shall ultimately be found that the Indemnitee is not entitled to be
indemnified by the Company for such amounts.

7.3 Miscellaneous. The Company shall make the advances contemplated by this
Section 7 regardless of the Indemnitee’s financial ability to make repayment,
and regardless whether indemnification of the Indemnitee by the Company will
ultimately be required. Any advances and undertakings to repay pursuant to this
Section 7 shall be unsecured and interest free.

Section 8. COURT-ORDERED INDEMNIFICATION. Regardless whether the Indemnitee has
met the standard of conduct set forth in Section 1, 2 or 3 hereof, as the case
may be, and notwithstanding the presence or absence of any Determination whether
such standards have been satisfied, the Indemnitee may apply for indemnification
(and/or reimbursement pursuant to Section 3 or 12 hereof) to the court
conducting any proceeding to which the Indemnitee is a party or to any other
court of competent jurisdiction. On receipt of an application, the court, after
giving any notice the court considers necessary, may order indemnification
(and/or reimbursement) if it determines the Indemnitee is fairly and reasonably
entitled to indemnification (and/or reimbursement) in view of all the relevant
circumstances (including this Agreement).

Section 9. NONDISCLOSURE OF PAYMENTS. Except as expressly required by law or
regulation, neither party shall disclose any payments under this Agreement
unless prior approval of the other party is obtained. Any payments to the
Indemnitee that must be disclosed shall, unless otherwise required by law or
regulation, be described only in Company proxy or information statements
relating to special and/or annual meetings of the Company’s shareholders, and
the Company shall afford the Indemnitee the reasonable opportunity to review all
such disclosures and, if requested, to explain in such statement any mitigating
circumstances regarding the events reported.

Section 10. COVENANT NOT TO SUE, LIMITATION OF ACTIONS AND RELEASE OF CLAIMS.
Except with respect to matters specifically excluded from permissible
indemnification pursuant to paragraph (7) of Section 607.0850 of the FBCA as
currently in effect (collectively the “Adjudicated Wrongful Acts”), no legal
action shall be brought and no cause of action shall be asserted by or on behalf
of the Company (or any of its subsidiaries) against the Indemnitee, his spouse,
heirs, executors, personal representatives or administrators after the
expiration of two (2) years following the date the Indemnitee ceases (for any
reason) to serve as either an executive officer or director of the Company, and
any and all such claims and causes of action of the Company (or any of its
subsidiaries) shall be extinguished and deemed released unless asserted by
filing of a legal action within such two year period.



--------------------------------------------------------------------------------

Section 11. INDEMNIFICATION OF INDEMNITEE’S ESTATE. Notwithstanding any other
provision of this Agreement, and regardless whether indemnification of the
Indemnitee would be permitted and/or required under this Agreement, if the
Indemnitee is deceased, the Company shall indemnify and hold harmless the
Indemnitee’s estate, spouse, heirs, administrators, personal representatives and
executors (collectively the “Indemnitee’s Estate”) against, and the Company
shall assume, any and all claims, damages, expenses (including attorneys’ fees),
penalties, judgments, fines and amounts paid in settlement actually incurred by
the Indemnitee or the Indemnitee’s Estate in connection with the investigation,
defense, settlement or appeal of any action described in Section 1 or 2 hereof
except Adjudicated Wrongful Acts. Indemnification of the Indemnitee’s Estate
pursuant to this Section 11 shall be mandatory and not require a Determination
or any other finding that the Indemnitee’s conduct satisfied a particular
standard of conduct.

Section 12. REIMBURSEMENT OF ALL LEGAL EXPENSES. Notwithstanding any other
provision of this Agreement, and regardless of the presence or absence of any
Determination, the Company promptly (but not later than 30 days following the
Indemnitee’s submission of a reasonable accounting) shall reimburse the
Indemnitee for all attorneys’ fees and related court costs and other expenses
incurred by the Indemnitee (but not for judgments, penalties, fines or amounts
paid in settlement) in connection with the investigation, defense, settlement or
appeal of any action described in Section 1 or 2 hereof (including, but not
limited to, the matters specified in Section 6 hereof).

Section 13. MISCELLANEOUS.

13.1 Notice Provision. Any notice, payment, demand or communication required or
permitted to be delivered or given by the provisions of this Agreement shall be
deemed to have been effectively delivered or given and received on the date
personally delivered to the respective party to whom it is directed, or when
deposited by registered or certified mail, with postage and charges prepaid and
addressed to the parties at the respective addresses set forth below opposite
their signatures to this Agreement, or to such other address as to which notice
is given.

13.2 Entire Agreement. Except for the Company’s Articles of Incorporation, this
Agreement constitutes the entire understanding of the parties and supersedes all
prior understandings, whether written or oral, between the parties with respect
to the subject matter of this Agreement.

13.3 Severability of Provisions. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under present or future laws effective
during the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of each such illegal,
invalid or unenforceable provision there shall be added automatically as a part
of this Agreement a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

13.4 Applicable Law. This Agreement shall be governed by and construed under the
laws of the State of Florida.

13.5 Execution in Counterparts. This Agreement and any amendment may be executed
simultaneously or in two or more counterparts, each of which together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

13.6 Cooperation and Intent. The Company shall cooperate in good faith with the
Indemnitee and use its best efforts to ensure that the Indemnitee is indemnified
and/or reimbursed for liabilities described herein to the fullest extent
permitted by law.

13.7 Amendment. No amendment, modification or alteration of the terms of this
Agreement shall be binding unless in writing, dated subsequent to the date of
this Agreement, and executed by the parties.

13.8 Binding Effect. The obligations of the Company to the Indemnitee hereunder
shall survive and continue as to the Indemnitee even if the Indemnitee ceases to
be a director, officer, employee and/or agent of the Company. Each and all of
the covenants, terms and provisions of this Agreement shall be binding upon and
inure to the benefit of the successors to the Company and, upon the death of the
Indemnitee, to the benefit of the Indemnitee’s estate, heirs, executors,
administrators and personal representatives of the Indemnitee.

13.9 Gender and Number. Wherever the context shall so require, all words herein
in the male gender shall be deemed to include the female or neuter gender, all
singular words shall include the plural and all plural words shall include the
singular.

13.10 Nonexclusivity. The rights of indemnification and reimbursement provided
in this Agreement shall be in addition to any rights to which the Indemnitee may
otherwise be entitled by statute, bylaw, agreement, vote of shareholders or
otherwise. To the extent that a change in the FBCA permits greater
indemnification by agreement than would be afforded currently under the
Company’s Certificate of Incorporation and Bylaws and this Agreement, it is the
intent of the parties hereto that the Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change.

13.11 Effective Date. The provisions of this Agreement shall cover claims,
actions, suits and proceedings whether now pending or hereafter commenced and
shall be retroactive to cover acts or omissions or alleged acts or omissions
which heretofore have taken place.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

ADDRESS:     THE COMPANY:

 

    By:  

 

 

    Name:  

 

    Title:  



--------------------------------------------------------------------------------

ADDRESS:

    THE INDEMNITEE:

 

     

 

     

 

     